DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 10-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140174726 to Harrigan et al.
Regarding claim 1, Harrigan discloses a system for oscillating a string within a subterranean well, the system having: a motor assembly 126 having an output shaft 128 extending along a central axis; a translation coupling 134 in mechanical communication with the output shaft; an inertia sleeve 132 in mechanical communication with the translation coupling, where the translation coupling is operable to translate a rotation of the output shaft to a oscillating movement of the inertia sleeve; and a spring assembly 138 in mechanical communication with the inertia sleeve, the spring assembly positioned along the central axis (fig. 15; paragraphs 0048-0049).
Regarding claim 2, the system of claim 1, where the oscillating movement of the inertia sleeve includes an axial movement component 72 in a direction parallel to the central axis (paragraph 0049 and fig. 5).
Regarding claim 3, the system of claim 1, where the oscillating movement of the inertia sleeve includes a lateral movement component 74 in a direction transverse to the central axis (fig. 6 and paragraph 0041).
Regarding claim 5, the system of claim 1, further including a tool housing 46, where the tool housing is an elongated tubular member housing the translation coupling, the inertia sleeve, and the spring assembly (fig. 15).
Regarding claim 7, Harrigan discloses a system for oscillating a string within a subterranean well, the system having: a tri-axial oscillator tool including: a motor assembly 126 having an output shaft 128 extending along a central axis; an uphole connector secured in line with an uphole string member (top of 126; see also figs. 5-6; paragraphs 0036 and 0040); a translation coupling 134 in mechanical communication with a downhole end of the output shaft; an inertia sleeve 132 in mechanical communication with the translation coupling, where the inertia sleeve is rotatable by the translation coupling and the translation coupling is operable to translate a rotation of the output shaft to an oscillating movement of the inertia sleeve, the oscillating movement including an axial movement component 72 in a direction parallel to the central axis; and a spring assembly 138 in mechanical communication with the inertia sleeve, the spring assembly positioned along the central axis; where the tri-axial oscillator tool is positioned proximate to a sticking point of the string within the subterranean well (figs. 5-7 and 15; paragraphs 0036, 0041, 0048-0049).
Regarding claim 8, the system of claim 7, where the oscillating movement of the inertia sleeve includes a lateral movement component 74 in a direction transverse to the central axis (fig. 6 and paragraph 0041).
Regarding claim 10, the system of claim 7, where the tri-axial oscillator tool further includes a downhole connector secured in line with a downhole string member 40 (figs. 5-7).
Regarding claim 11, Harrigan discloses a method for oscillating a string within a subterranean well, the method including: providing a motor assembly 126 having an output shaft 128 extending along a central axis; mechanically connecting a translation coupling 134 to the output shaft; mechanically connecting an inertia sleeve 132 to the translation coupling, where the translation coupling translates a rotation of the output shaft to an oscillating movement of the inertia sleeve; positioning a spring assembly 138 along the central axis in mechanical communication with the inertia sleeve, where the motor assembly, the translation coupling, the inertia sleeve, and the spring assembly define a tri-axial oscillator tool; and rotating the output shaft to produce the rotation and the oscillating movement of the inertia sleeve (figs. 5-7 and 15; paragraphs 0036, 0041, 0048-0049).
Regarding claim 12, the method of claim 11, further including securing the tri-axial oscillator tool in line with an uphole string member with an uphole connector (top of 126; see also figs. 5-6; paragraphs 0036 and 0040).
Regarding claim 13, the method of claim 11, further including securing the tri-axial oscillator tool in line with a downhole string member 40 with a downhole connector (figs. 5-7).
Regarding claim 14, the method of claim 11, where producing the oscillating movement of the inertia sleeve includes producing an axial movement component 72 in a direction parallel to the central axis (paragraph 0049 and fig. 5).
Regarding claim 15, the method of claim 11, where producing the oscillating movement of the inertia sleeve includes producing a lateral movement component 74 in a direction transverse to the central axis (fig. 6 and paragraph 0041).
Regarding claim 17, the method of claim 11, further including housing the translation coupling, the inertia sleeve, and the spring assembly within a tool housing 46, where the tool housing is an elongated tubular member (figs. 5-7).
Regarding claim 19, the method of claim 11, further including positioning the tri-axial oscillator tool proximate to a sticking point of the string within the subterranean well (figs. 5-7 and paragraph 0036).
Regarding claim 20, the method of claim 11, where the motor assembly includes a rotor and a stator and the method further includes rotating the rotor within the stator by providing a flow of fluid to the motor assembly (paragraphs 0044, 0054, 0059, 0060).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrigan et al in view of US 20100065330 to Walter.
Harrigan teaches the spring assembly of claims 1 and 11 above, but does not specifically teach that the spring assembly includes a plurality of stacked disc springs.
Walter teaches a spring assembly for use in oscillating a tool string similar to that of Harrigan, wherein it is further taught that the spring assembly includes a plurality of stacked disc springs 23 (fig. 4; paragraphs 0030-0037).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use stacked disc springs as taught by Walter as the spring assembly of Harrigan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because stacked disc springs were a well-known means for storing mechanical energy during an oscillation process as taught by Walter.
Allowable Subject Matter
Claims 4, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674